DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 3 and 4 are objected to because of the following informalities:  
Claim 3, line 1, after “wherein”, “the” should be inserted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, line 2, “said first location” lacks antecedent basis.
Claim 4, line 2, “opposite second opposite end” is redundant and unclear.
Claim 4, lines 2-3, the limitation “a configuration accessible through said opening for engagement with an instrument for rotation of said rotation element” is vague and unclear. 
Claim 4, line 3, “said rotation element” lacks antecedent basis. 
Claim 8, line 5, “said second opening” lacks antecedent basis. 
	Claim 9, line 1, “said second opening” lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-6 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sweeney (2005/0107789; cited by Applicant).
Regarding claim 1, Sweeney discloses a rod connector 10 (Figs. 1 and 3) capable of attachment to a spinal rod 12 in an existing spinal construct implanted in a patient, comprising:

a first portion 44 having a rod receiving opening 76 for receiving said existing spinal rod 12 in an unlocked position;
a second portion 30 attached to said first portion in a first unlocked position in which said second portion rotates and articulates relative to said first portion and in a second locked position in which said second portion is fixed relative to said first portion, said second portion including a connecting portion 32 projecting therefrom;
said first portion and said second portion being coupled for relative articulation by a ball 50 and socket structure 46; and
a locking element 68 separate from said first element and supported by and engaging said second portion 30, said locking element being operable to securely lock said first portion to said second portion in said second locked position.
Regarding claim 2, the second portion includes said socket structure 46 and said first portion includes said ball structure 50, and wherein said second portion has an opening 40 extending therethrough communicating with said first portion 44 via ball 50.
Regarding claim 3, as best understood, the locking element 68 is supported for rotation in said opening (the opening extending up through the locking element position) and movable upon rotation within said opening toward a first location independently of said second portion 30. 
Regarding claim 4, as best understood, the locking element 68 includes a first end and an opposite second end having a configuration accessible through said opening for engagement with an instrument for rotation of said rotation element (e.g., a hex tool and engagement configuration for the same).
Regarding claim 5, the first portion 44 is configured to provisionally hold said existing spinal rod 12 in an unlocked position (e.g., as by not fully tightening).
Regarding claim 6, the connecting portion of said second portion 30 comprises an elongate rod, e.g., rod portion near ref. 58 of Fig. 2, projecting integrally therefrom and terminating in a free distal end 32.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1-4, 7 and 9-14 of U.S. Patent No. 9,629,668. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences reside in minor changes in the arrangement and phraseclogy of the claims. The claims of both the issued patent and the present application are directed to the substantially same invention of a rod connector for attachment to an existing spinal construct, the rod connector having first and second relatively rotatable portions, a projecting portion extending from the second portion, a pair of hooks, provisional locking means, and a locking mechanism associated with the first portion and an existing spinal construct, and a ball-and-socket or spherical arrangement to provide the relative rotation. Where differences exist, the claims of the issued patent include more elements and are more specific (e.g., the configuration to provisionally hold the rod). Thus, the invention of the patent claims is in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.
The claims of the present application and the issued patent are generally mapped as follows:

Appl. 16/886,915
Pat. 9,629,668
1
1, 3, 9
2
1, 3, 10
3
1, 3, 11
4
12
5
2, 9
6
4, 13
7
14
8
1, 9
9
7
10
11



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID C COMSTOCK/
Examiner, Art Unit 3773

/ELLEN C HAMMOND/Primary Examiner, Art Unit 3773